— Order unanimously affirmed without costs. Memorandum: Petitioner appeals from the order of Supreme Court denying his motion to invalidate the designating petition of the candidate, Edward I. Zonnevylle, for office of U. S. Congress, 28th Congressional District, on the ground that the correct residence address of the candidate was not on the cover sheet or petition sheets and that the petition failed to set out the Assembly Districts of the witnesses.
The information regarding the candidate’s residence on the cover sheet and petition sheets is adequate. Although the candidate’s actual residence is the Town of Brighton, the candidate’s use of "Rochester” as his residence address is sufficient. Brighton does not have a separate post office, it is *981within the Rochester post office region, and no confusion was created thereby (see, Matter of Ferris v Sadowski, 45 NY2d 815, 816-817; see also, Matter of Brewster v Cayuga County Bd. of Elections, 83 AD2d 983). Further, the Election Reform Act of 1992, amending section 6-134 (2) of the Election Law, effective May 8, 1992, provides for liberal construction of the residence address requirement.
Petitioner’s objection to the designating petition based on the alleged failure of the witnesses to set forth their Assembly District was waived by his failure to file this objection with the Board of Elections (see, Matter of Brosnan v Black, 104 AD2d 469, affd 63 NY2d 692). (Appeal from Order of Supreme Court, Monroe County, Wesley, J. — Election Law.) Present— Denman, P. J., Callahan, Boomer, Boehm and Davis, JJ. (Filed Aug. 25, 1992.)